DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a skirt for discharging air around said spraying cup and wherein an annular slit is defined radially between said ring and said skirt, with its outlet oriented toward the front of the sprayer” however the language “with its outlet” is unclear as the term “its” does not properly define the “outlet” in the limitation. This claim shall be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolte et al. (US Pat No 9,901,942 B2).
Re claim 1, Nolte et al. show an electrostatic rotary sprayer (Figs. 1, 3 & 5) for coating product, comprising: 
a spraying cup (119); 
a body (301); 
a ring (509) attached to said body; 
a drive turbine (120) assembled in said body and configured to rotate said spraying cup (119) about an axis (105) of rotation defined by said body; and 
electrodes (505) for charging the coating product sprayed by said spraying cup (119), the electrodes (505) being assembled on said ring (509) and each electrode supplied with high voltage through a resistance (507), wherein each resistance (507) extends axially outside said ring (509) and is equipped, at its end opposite the electrode (505) that it supplies, with a first electrical connection plug (512) for connection on a second plug (col. 20, lines 43-46) of corresponding geometry provided on said body, with a movement parallel to the axis (105) of rotation, and wherein said ring (509) is configured to be assembled and connected on said body (113), or disassembled and disconnected from said body (113) while being equipped (col. 23, lines 18-19 and 53-57) with said electrodes (505) and resistances (507).
Re claim 2, Nolte et al. show each resistance (Fig. 5, 507) is mounted in a sleeve (513/519) equipped, at a first end, with one of said electrodes (505), and at a second end opposite the first end, with the first electrical connection plug (512).
Re claim 4, Nolte et al. show part of the one of said electrodes (Fig. 5, 505) is received inside the sleeve (513/519) and another part of the one of said electrodes protrudes outside the sleeve (513/519) and passes axially through an orifice (col. 23, lines 18-19) arranged to that end in said ring (509).
Re claim 5, Nolte et al. show the body of the sprayer (Fig. 3, 301) is equipped with sheaths (311/313/315) each receiving a sleeve, and wherein the second plug (col. 20, lines 43-46) is aligned, along a direction (511) parallel to the axis (105) of rotation, with each sheath (311/313/315), on the side of the sheath facing toward the rear of the sprayer.
Re claim 6, Nolte et al. show said ring (Fig. 5, 509) is snapped (col. 13, lines 6-9) on said body and/or immobilized (503) on said body (301) with interposition of a seal (Fig. 6, 601).
Re claim 7, Nolte et al. disclose said body is equipped with a first peripheral snapping relief, wherein said ring is equipped with a second peripheral snapping relief and wherein, in the assembled configuration of said ring and said electrodes on said body, the first and second snapping relief cooperate in order to immobilize and center, radially to the axis of rotation, said ring on said body (col. 13, lines 6-9 and col. 18, lines 33-42).
Re claim 8, Nolte et al. disclose the first plug or the second plug is of the male plug type with resiliently deformable blades (col. 21, lines 43-50).
Re claim 9, Nolte et al. show all of the resistances (Fig. 5, 507) and all of the first plugs (512) extend axially on a same side of said ring (509), facing toward the rear of the sprayer.
Re claim 14, as best understood, Nolte et al. show a skirt (Fig. 1, 121) for discharging air around said spraying cup (119) and wherein an annular slit (Fig. 3, 315) is defined radially between said ring (509) and said skirt (121), with its outlet oriented toward the front of the sprayer.
Re claim 15, Nolte et al. show a skirt (Fig. 1, 121) for discharging air around said spraying cup (119), and wherein said ring (509) is configured to be assembled and connected on said body (301), or disassembled and disconnected from said body (301), without disassembly of said spraying cup (col. 13, lines 6-9 and col. 18, lines 33-42).
Re claim 16, Nolte et al. show said ring (Fig. 5, 509) is configured to be assembled and connected on said body (301), or disassembled and disconnected from said body (301), without disassembly of said skirt (121).
Re claim 17, Nolte et al. show an electrostatic spraying installation (Fig. 2) for spraying coating product on objects to be coated, comprising at least one sprayer according to claim 1 (see above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nolte et al. (US Pat No 9,901,942 B2).
Re claim 13, Nolte et al. discloses the claimed invention except for the sleeve is screwed on said ring.
However, Nolte et al. disclose threading the ring to body (col. 13, lines 6-9) and there would be only a finite number of connection methods to utilize to attach the sleeve to the ring.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to try and screw the sleeve on the ring since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. connecting a separated sleeve to the ring would be possible and wouldn’t affect the ring differently since the electrical connection would not be affected) since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421. urther, there appears to be no criticality for this claimed feature.
Re claims 10-13, Nolte et al. disclose the claimed invention but does not teach said electrodes and resistances is equal to 16. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said electrodes and resistances be equal to 16, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the amount of electrodes and resistors which achieves the recognized result of realizing an effective corona charging of the liquid at low voltages (col. 23, lines 31-32), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, there appears to be no criticality for the claimed range. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752